DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10, 11, 13-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious the claimed fiber connector assembly with the claimed fiber and ferrule wherein wherein the ferrule has a coefficient of thermal expansion sufficient to cause the microhole diameter to expand when the ferrule is exposed to a heating temperature greater than 250 degrees C and wherein the ferrule further comprises a bonding agent positioned within the ferrule bore, the bonding agent having a viscosity less than 700 Pa.sec at the heating temperature, or
the method of terminating an optical fiber with the claimed fiber, ferrule and steps wherein a bonding agent is preloaded into the ferrule bore and the heating the ferrule step melts the bonding agent, or a bonding agent is injected into the ferrule bore before the heating the ferrule step, or a bonding agent is injected into the ferrule bore during the heating the ferrule step,
in combination with the rest of the claimed limitations.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RYAN A LEPISTO/Primary Examiner, Art Unit 2883